UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 27, 2010 ASPEN EXPLORATION CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-9494 84-0811316 State of Commission File IRS Employer Incorporation Number Identification No. 830 Tenderfoot Hill Road, Suite 310 Colorado Springs, CO 80906 Address of principal executive offices 719-867-9911 Telephone number, including Area code 2050 S. Oneida St., Suite 208, Denver, CO80224-2426 Former name or former address if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Item 2.01- Completion of Acquisition or Disposition of Assets. I.GENERAL On June 24, 2010, Aspen Exploration Corporation (“Aspen”) entered into an Agreement and Plan of Merger and Reorganization (the “Agreement”).The material terms of the Agreement were described in a Current Report on Form 8-K dated June 24, 2010 and filed with the Securities and Exchange Commission on June 24, 2010. Pursuant to the Agreement, on July 27, 2010 (the “Effective Date of the Merger Transaction”) Dillco Fluid Service, Inc. (“Dillco”) merged with Aspen Newco Inc. (“Newco”) with Dillco being the surviving entity of that transaction (the “Merger Transaction”).Newco was a wholly owned subsidiary of Aspen and was formed solely to effect the transaction described in the Agreement.As a result of the Merger Transaction, Dillco became a wholly owned subsidiary of Aspen. As further described in this Form 8-K, Dillco andits subsidiaries (collectively referred to in this Form 8-K as “DHW”) provide services to the domestic onshore oil andnatural gas industry including hot oiling, acidizing, frac heating, freshwater and saltwater hauling, frac tank rental, well site construction and other general oil field services.DHW’soperations are currently primarily within oil andnatural gas producing regions in Kansas, Oklahoma, Utah, Colorado, Pennsylvania, and West Virginia.DHW is currently considering opportunities to provide services in the Bakken Shale region in North Dakota and in the Eagle Ford Shale basin in southern Texas. In the Merger Transaction each share of Dillco common stock that was issued and outstanding at the closing of the Merger Transaction was converted into the right to receive restricted shares of Aspen’s common stock.In total Aspen issued 14,519,244 shares of its restricted common stock to effect the Merger Transaction, which at the closing, and based on the closing sales price of Aspen’s common stock on the trading day before the announcement of the Merger Transaction ($0.36), represented approximately $5,227,000 in value for the Dillco shareholders. Michael D. Herman, an officer and director of Dillco and owner of 90% of Dillco’s outstanding shares, owned 277,400 shares of Aspen common stock immediately before the completion of the Merger Transaction, and now directly and indirectly owns 13,344,320 shares after completion of the transaction.Mr. Herman’s ownership interest in Aspen before the Merger Transaction had no bearing on the Company’s decision to enter into the Agreement.Aspen conducted a significant amount of due diligence prior to entering into the Agreement and closing the Merger Transaction.Further, prior to closing the Merger Transaction, Aspen received an opinion from a third party financial advisor that the consideration paid by Aspen to effect the Merger Transaction is fair to Aspen’s stockholders from a financial point of view.Other than Mr. Herman’s ownership of Aspen common stock, there were no material relationships between Aspen or its affiliates and any of the parties to the Merger Agreement, other than the Merger Agreement. Following the Effective Date of the Merger Transaction, Aspen filed a trade name affidavit with the Secretary of State of Colorado reflecting that it will do business as Enservco Corporation.In the coming weeks, the Company or one of its subsidiaries will file trade name affidavits in other states to protect the name Enservco in those states, and is considering whether to apply for a national trademark. Aspen was a “shell company” (as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) immediately before the completion of the Merger Transaction.However as a result of the Merger Transaction it is no longer a shell company.Accordingly, pursuant to the requirements of Item 2.01(a) (f) of Form 8-K, set forth below is the information that would be required if Aspen was filing a general form for registration of securities on Form 10 under the Exchange Act, reflecting Aspen’s common stock, which is the only class of its securities subject to the reporting requirements of Section 13 or Section 15(d) of the Exchange Act upon consummation of the Merger Transaction. 2 II.INFORMATION REGARDING THE COMPANY AFTER GIVING EFFECT TO THE MERGER TRANSACTION Forward Looking Statements The information in this discussion contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements involve risks and uncertainties, including statements regarding the Company’s capital needs, business strategy and expectations. Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements. In some cases, forward-looking statements can be identified by terminology such as “may”, “will,” “should,” “expect,” “plan,” “intend,” “anticipate,” “believe,” estimate,” “predict,” “potential,” or “continue,” the negative of such terms or other comparable terminology. Actual events or results may differ materially. The Company disclaims any obligation to publicly update these statements, or disclose any difference between its actual results and those reflected in these statements. The information constitutes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Overview Dillco conducts certain of its business operations directly, but other portions of its operations and assets are (and historically were) operated and held in various subsidiary and related entities.To avoid confusion among the various entities described and referred to in this Form 8-K, and to distinguish between their operations and activities on a pre and post Merger Transaction basis, unless otherwise indicated the following entity names and/or abbreviations have the following meanings when used in this Form 8-K: Entity Name/Abbreviation Explanation/Reference “Aspen” Aspen Exploration Corporation and activities it engaged in prior to the Effective Date of the Transaction “Company” or “Enservco” Aspen Exploration Corporation on a consolidated or company-wide basis afterincluding Dillco and Heat Waves as Aspen intends to operate under the name “Enservco.” “Dillco” Dillco Fluid Service, Inc. without regard to any of its current or former parent or subsidiary entities. “DHW” DHW means Dillco and its subsidiary entities as a whole without regard to Aspen. “Heat Waves” Heat Waves Hot Oil Service LLC, without regard to any related entities. “ELLC” Enservco LLC, the former holding company of Dillco, Heat Waves and other related entities, which as of July 26, 2010 merged with and into Dillco resulting in the cessation of ELLC’s separate existence. “Real GC” Real GC, LLC is a Colorado limited liability company that owns land in Garden City, Kansas.Real GC is a wholly owned subsidiary of Heat Waves. “Trinidad Housing” Trinidad Housing, LLC is a Colorado limited liability company that owns land and a building in Trinidad, Colorado that has been converted for use as rental housing for Heat Waves employees from out of town who were located at the Trinidad facility.Trinidad Housing is a wholly owned subsidiary of Dillco. “HNR” HNR LLC is a related entity formed as a Colorado limited liability company and owned by Mr. Herman and members of his family. Prior to December 31, 2009, HNR owned assets used by Dillco. “HES” HE Services LLC is a subsidiary of Heat Waves and is a Nevada limited liability company.HES owns construction equipment used by Heat Waves.Prior to March 1, 2010 HES was an affiliated company owned by Mr. Herman. 3 ELLC historically (and prior to the Merger Transaction) served as a holding company for Dillco and various related and affiliated companies.As further described below, on July 26, 2010 ELLC merged with and into Dillco with Dillco being the surviving entity in that transaction.As a result, Dillco was not only an operating company itself but the parent corporation of various entities including Heat Waves Hot Oil Service LLC (see organizational chart below). A.Description of the Business Aspen Aspen was incorporated under the laws of the State of Delaware on February 28, 1980 for the primary purpose of acquiring, exploring and developing oil and natural gas and other mineral properties.Historically, and through its fiscal year ended June 30, 2009 Aspen’s emphasis had been participation in the oil andnatural gas segment, acquiring interests in producing oil ornatural gas properties and participating in drilling operations.Previously Aspen was engaged in a broad range of activities associated with the oil and natural gas business in an effort to develop oil and natural gas reserves primarily in the Sacramento Valley in California and also in the East Poplar Field in Montana.In the 1980’s and 1990’s, Aspen also participated in various hard-rock mineral ventures, primarily involving the exploration for gold in various parts of Alaska. On June 30, 2009, Aspen disposed of all of its remaining oil and natural gas producing assets and as a result was no longer engaged in active business operations.Since June 30, 2009, Aspen primarily focused on identifying and executing upon a business opportunity.On June 24, 2010, Aspen entered into an Agreement and Plan of Merger and Reorganization (the “Agreement”) with Dillco.Going forward Aspen intends to focus its business operations primarily on those business operations conducted by DHW.Aspen also intends to operate its business under the name “Enservco Corporation” and may propose a name change to its stockholders at a future meeting of stockholders. 4 DHW DHW provides oil field services to the domestic onshore oil and natural gas industry.These services include pressure testing, hot oiling, acidizing, frac heating, freshwater and saltwater hauling, frac tank rental, well site construction and other general oil field services.DHW currently operates in southern Kansas, northwestern Oklahoma, northeastern Utah, northern New Mexico, southern Wyoming, northwestern West Virginia, Colorado, and southwest Pennsylvania. Historically, DHW has focused its growth strategy on strategic acquisitions of operating companies and then expanding operations through additional capital investment consisting of the acquisition and fabrication of property and equipment.DHW’s strategy also included expanding DHW’s geographical footprint as well as expanding the services it provides.These strategies are exemplified by the acquisitions of operating entities described below as well as:(1) in 2008 and 2009, DHW spent approximately $7.8 million and $2.0 million, respectively for the acquisition and fabrication of property and equipment and (2) to expand its footprint, in mid-2008 Heat Waves moved into northwestern Utah, and in early 2010 Heat Waves began providing services in the Marcellus Shale natural gas field in Pennsylvania and West Virginia.Heat Waves is currently exploring opportunities to provide services in North Dakota and Texas. Going forward, the Company expects to continue to pursue its growth strategies by exploring additional acquisitions, considering expansion of the geographic areas in which it operates and the products and services it provides to customers, as well as further investments in its assets and equipment. DHW Corporate History and Structure. In March 2006, Michael D. Herman acquired a majority interest in Heat Waves.At that time Heat Waves had been in active business operations for approximately eight years, primarily focusing its operations in eastern Colorado and western Kansas, providing hot oiling, acidizing, frac heating and water hauling services.In 2008, Mr. Herman acquired the remaining membership interests in Heat Waves thereby becoming the 100% interest holder. Mr. Herman formed ELLC in May 2007 to hold ownership interests in various oil and natural gas service companies, including Heat Waves.In December 2007, ELLC acquired all of the outstanding stock of Dillco which was an established service company located in Hugoton, Kansas.Dillco is a Kansas corporation that was formed in 1984.Dillco’s services consist primarily of water hauling, well site construction, and the rental of frac tanks. In August 2009, Rick D. Kasch, the principal financial officer of the DHW entities, acquired from Mr. Herman a 10% membership interest in ELLC and a 5% membership interest in HES. Reorganization of DHW.Starting in 2009, ELLC, DHW and other related entities engaged n various transactions that in an attempt to reorganize DHW as a whole with the aim to achieve better operational and administrative efficiencies.The various actions and transactions effected to accomplish this reorganization are described below. 5 In December 2009, HNR sold assets consisting of land (including disposal wells), buildings and equipment (frac tanks, trailers and dozers) to ELLC for approximately $1.1 million which was equal to historical carrying cost and approximated fair value based on an independent appraisal conducted in December 2009.These assets were, and currently are, used by Dillco in its business operations.ELLC paid no cash for this equipment, but set off the purchase price against certain debt that HNR owed to ELLC.ELLC then contributed the equipment to its 100% owned subsidiary, Dillco. Also in December 2009, Heat Waves purchased Mr. Herman’s membership interest in Real GC, LLC for $174,382, the parties’ estimate of the fair value of Real GC and the real properties that it owns.Real GC owns land in Garden City, Kansas which Heat Waves uses for an acid dock and the storage of trucks and equipment. In December 2009, ELLC contributed its ownership interests in Heat Waves and Trinidad Housing to Dillco, so that all material business operations and related assets were held directly by Dillco or its subsidiary entities. In March 2010 Mr. Herman contributed his ownership in HES to ELLC which in turn contributed the ownership to Dillco, which in turn contributed the ownership to Heat Waves.HES’ assets consisted of construction equipment used by Heat Waves.No cash was paid for the ownership interest.The transaction was recorded on ELLC’s books as an owner’s contribution. On July 26, 2010, immediately prior to completion of the Merger Transaction, Dillco merged with ELLC with Dillco being the surviving entity.Prior to that transaction, ELLC directly and indirectly owned all of the outstanding stock and/or membership interests of Dillco, Heat Waves and other entities that owned assets utilized by Dillco and Heat Wavesin their business operations.As a result, at the time of the Merger Transaction, Dillco and its subsidiary entities were organized as set forth below: 6 Immediately prior to the completion of the Merger Transaction, and as a result of the reorganization described above, Dillco had two shareholders, Mr. Herman (90% of the outstanding Dillco stock) and Mr. Kasch (10%).Mr. Herman has been a Manager, Chairman, Chief Executive Officer, and control person of ELLC, Dillco, Heat Waves and the other Dillco subsidiaries since the time of their formation and/or acquisition.Mr. Kasch has served as the Chief Financial Officer and a Manager for these same entities since the time of their formation and/or acquisition. The Company’s Business Structure.Dillco and its wholly owned subsidiary Heat Waves are the primary operating entities through which the Company will conduct its operations.The below table provides an overview of the Company’s subsidiaries as a result of the completion of the Merger Transaction. Name State of Formation Ownership Business Dillco Fluid Service, Inc. Kansas 100% by Enservco Oil and natural gas field services, including water hauling and well site construction primarily in the Hugoton Basin in western Kansas and northeastern Oklahoma. Aspen Gold Mining Co. Colorado 100% by Enservco No active business operations or assets. Heat Waves Hot Oil Services LLC Colorado 100% by Dillco Oil andnatural gas field services, including pressure testing, hot oiling, acidizing, and frac heating. HE Services, LLC Nevada 100% by Heat Waves No active business operations.Owns construction equipment used by Heat Waves. Real GC, LLC Colorado 100% by Heat Waves No active business operations.Owns real property in Garden City, Kansas. Trinidad Housing, LLC Colorado 100% by Dillco. No currently active business operations.Owns real propertyin Trinidad, Colorado. Overview of DHW’s Business: DHW provides a wide range of services to a diverse group of independent and major oil and natural gas companies.These include well servicing (frac heating, hot oiling and acidizing), fluid services (fresh and salt water hauling) and well site construction services.These services play a fundamental role in establishing and maintaining a well throughout its productive life. DHW’s operations are currently concentrated in domestic, onshore oil and natural gas producing regions in southern Kansas, northwestern Oklahoma, northeastern Utah, northern New Mexico, southern Wyoming, northwestern West Virginia and all of Colorado and Pennsylvania.DHW is currently exploring opportunities, based on customer needs, to provide services in the Bakken Shale basin in North Dakota and the Eagle Ford Shale basin in south Texas. 7 Management believes that DHW is strategically positioned with its ability to provide its services to a large customer base in key oil and natural gas basins in the United States.Management is optimistic that as a result of the significant expenditures it has made in new equipment in combination with the benefits that may be realized from the Merger Transaction, that the Company will be able to further grow and develop DHW’s business operations. Dillco.From its inception in 1974, Dillco has focused primarily on providing water hauling services, well site construction services and frac tank rental to energy companies working in western Kansas and northwest Oklahoma. Water hauling has been the primary source of Dillco’s revenue.Dillco currently owns and operates a fleet of water hauling trucks and related assets, including specialized tank trucks, frac tanks, water disposal wells, construction and other related equipment. These assets transport, store and dispose of both fresh and salt water, as well as provide well site construction and maintenance services. Heat Waves.Heat Waves provides a range of well maintenance services to a diverse group of independent and major oil and natural gas companies.The primary services provided are intended to: (1) assist in the fracturing of formations for newly drilled producing oil and natural gas wells and (2) help maintain and enhance the production of existing wells throughout their productive life.These services consist of frac heating, hot oiling and acidizing.Heat Waves also provides water hauling and well site construction services.Heat Waves’ operations are in southern Kansas, northwestern Oklahoma, northeastern Utah, northern New Mexico, southern Wyoming, northwestern West Virginia, Colorado, and southwest Pennsylvania (Marcellus Shale).Heat Waves is currently exploring opportunities, based on customer needs, to provide services in the Bakken Shale basin in North Dakota and the Eagle Ford Shale basin in south Texas. HES.HES owns construction and related equipment that Heat Waves uses in its well site construction and maintenance services.However, HES does not currently engage in any business activities itself.HES also owns a disposal well that Dillco uses for salt water disposal.HES acquired the well from Mr. Herman in March 2010 for $100,000, that is payable on or before September 15, 2010.Although this purchase price was not based on an appraisal, management of DHW believes that this transaction was fair to HES and its parent companies. Real GC.Real GC owns land in Garden City, Kansas, which Heat Waves uses for the location of an acid dock facility, truck and inventory storage, and other related purposes. Trinidad Housing.Trinidad Housing owns land and a building in Trinidad, Colorado that was previously used as a nursing home.The building has been converted for use as rental housing for Heat Waves employees from out of town that were located at the Trinidad facility.There currently are no such employees and the property is actively being marketed for sale. Disposal Wells.Dillco and HES together own a total of five disposal wells and one temporarily abandoned oil well.The disposal wells are not currently commercially licensed and are used for disposing of salt water by Dillco and Heat Waves.HES plans to obtain a commercial license for one of its wells in the near future. Products and Services DHW provides a range of services to the owner and operators of oil and natural gas properties.Such services can generally be grouped into the three following categories: (1) water hauling, frac tank rental and disposal services, (2) well enhancement services, and (3) construction services. 8 Dillco primarily provides water hauling, frac tank rental, and well site construction services whereas Heat Waves primarily provides well enhancement services, and construction services.The following map shows the primary areas in which Heat Waves and Dillco have active business operations. The following is a further description of the services provided by DHW. Water Hauling, Frac Tank Rental and Disposal Services. Water Hauling - Water hauling accounts for approximately 40% of DHW’s combined revenues.Dillco currently owns and operates approximately 30 water hauling trucks equipped with pumps to move water from or into wells, tanks and other storage facilities in order to assist customers in managing their water-cost needs. Each truck has a hauling capacity of up to 130barrels. The trucks are used to: transport water to fill frac tanks on well locations, transport contaminated water produced as a by-product of wells to disposal wells, including injection wells owned and operated by us, transport drilling and completion fluids to and from well locations, and following completion of fracturing operations, the trucks are used to transport the flow-back produced as a result of the fracturing process from the well site to disposal wells. 9 Most wells produce residual salt or fresh water in conjunction with the extraction of the oil or natural gas. Dillco’s trucks pick up water at the well site and transport it to a disposal well for injection or to other environmentally sound surface recycling facilities.This is regular maintenance work that is done on a periodic basis depending on the volume of water a well produces.Water-cost management is an ongoing need for oil and natural well gas operators throughout the life of a well.Dillco’s ability to outperform competitors in this segment is dependent on the significant economies relating to logistics - specifically, proximity between areas where water is produced or used and where strategic placement and/or access to both disposal wells and recycling facilities.Dillco, Heat Waves and HES own and/or operate five water disposal wells in Kansas and Oklahoma.It is management’s intent to expand the Company’s disposal well holdings and access to recycling facilities. Typically Dillco and a customer enter into a contract for services after that customer has completed a competitive bidding process. Requirements for minor or incidental water hauling services are usually purchased on a “call out” basis and charged according to a published schedule of rates.Dillco competes for services both on a call out and contractual basis. Workover, completion, and remedial activities also provide the opportunity for higher operating margins from tank rentals and water hauling services. Drilling and workover jobs typically require water for multiple purposes. Completion and workover procedures often also require large volumes of water for fracturing operations, a process of stimulating a well hydraulically to increase production. All fluids are required to be transported from the well site to an approved disposal facility. Competitors in the water hauling business are mostly small, regionally focused companies. The level of water hauling activity is comprised of a relatively stable demand for services related to the maintenance of producing wells and a highly variable demand for services used in the drilling and completion of new wells. As a result, the level of domestic onshore drilling activity significantly affects the level of DHW’s activity in this service area. Disposal Well Services – DHW derives revenues from five disposal wells it owns that have permits which allow for the injection of salt water and incidental non-hazardous oil and natural gas wastes. Our trucks frequently transport fluids to be disposed in these water disposal wells. DHW’s disposal wells have injection capacities of up to approximately 3,000 barrels per day. The disposal wells are located in southwestern Kansas and northwestern Oklahoma in areas in proximity to our customers’ producing wells. Most oil and natural gas wells produce varying amounts of water throughout their productive lives. In the states in which we operate, oil andnatural gas wastes and water produced from oil andnatural gas wells are required by law to be disposed of in authorized facilities, including permitted water disposal wells.These disposal wells are licensed by state authorities pursuant to guidelines and regulations imposed by the Environmental Protection Agency and the Safe Drinking Water Act and are completed in an environmentally sound manner in permeable formations below the fresh water table. Frac Tank Rental.Dillco also generates revenues from the rental of frac tanks which can store up to 500 barrels of water and are used by oilfield operators to store fluids at the well site, including fresh water, salt water, and acid for frac jobs, flowback, temporary production and mud storage.DHW transports the tanks on its trucks to well locations that are usually within a 30 mile radius of its nearest yard but can range from just a couple of miles up to as many as 200 miles. Frac tanks are used during all phases of the life of a producing well. DHW generally rents frac tanks at daily rates and charges hourly rates for the transportation of the tanks to and from the well site. 10 Well Enhancement Services. Well enhancement services consist of frac heating, acidizing, hot oiling services, and pressure testing.These services are provided primarily by Heat Waves which currently utilizes a fleet of approximately 100 custom designed trucks and other related equipment.Heat Waves’ operations are currently in southern Kansas, northwestern Oklahoma, northeastern Utah, northern New Mexico, southern Wyoming, northwestern West Virginia and Colorado and southwestern Pennsylvania (Marcellus Shale).Heat Waves is currently exploring opportunities, based on customer needs, to provide services in the Bakken Shale basin in North Dakota and the Eagle Ford Shale basin in south Texas.Well enhancement services accounted for approximately 45% of DHW’s total revenues for 2009 on a consolidated basis. Frac Heating - Fracturing services are intended to enhance the production from oil and natural gas wells where the natural flow has been restricted by underground formations through the creation of conductive flowpaths to enable the hydrocarbons to reach the wellbore. The fracturing process consists of pumping a fluid slurry, which largely consists of fresh water and sand, into a cased well at sufficient pressure to fracture (i.e. create conductive flowpaths) the producing formation.Sand, bauxite or synthetic proppants are suspended in the fracturing fluid slurry and are pumped into the well under great pressure to fracture the formation.To ensure these solutions are properly mixed (gel frac) or that plain water (used in slick water fracs) can flow freely, the water frequently needs to be heated to a sufficient temperature as determined by the well owner/operator. Heat Waves owns and operates frac heaters designed to heat large amounts of water stored in reservoirs or frac tanks.Heat Waves provides frac heating services to customers primarily in northeastern Utah,southern Wyoming,northwestern West Virginia and all of Colorado and Pennsylvania (Marcellus Shale).Heat Waves is also exploring opportunities in the Bakken Shale formation in northwestern North Dakota and the Eagle Ford Shale basin in southern Texas. Acidizing - Acidizing is most often used for three functions: · increasing permeability throughout the formation, · cleaning up formation damage near the wellbore caused by drilling , and · for removing buildup of materials restricting the flow in the formation or through perforations in the well casing. Acidizing entails pumping large volumes of specially formulated acids and/or chemicals into a well to dissolve materials blocking the flow of the oil ornatural gas.The acid is pumped into the well under pressure and allowed time to react. The spent fluids are then flowed or swabbed out of the well, after which the well is put back into production. Heat Waves provides acidizing services by utilizing its fleet of mobile acid transport and pumping trucks.For most customers, Heat Waves supplies the acid solution and also pumps that solution into a given well.There are customers who provide their own solutions and hire Heat Waves to pump the solution. 11 Hot Oil Services – Hot oil services involve the circulation of a heated fluid, typically oil, to dissolve or dislodge paraffin or other hydrocarbon deposits from the tubing of a producing oil natural gas well.This is performed by circulating the hot oil down the casing and back up the tubing to remove the deposits from the well bore. Hot oiling is intended to melt the hydrocarbon deposits.Hot oil servicing also includes the heating of oil storage tanks.The heating of storage tanks is done: (1) to eliminate water and other soluble waste in the tank for which the operator’s revenue is reduced at the refinery; and (2) because heated oil flows more efficiently from the tanks to transports taking oil to the refineries in colder weather. Pressure Testing – Pressure testing consist of pumping fluids into (1) new or existing wells or (2) other components of the well system such as flow lines to detect leaks,Hot oil trucks and pressure trucks are used to perform this service. Construction Services. Dillco and Heat Waves derive revenue from their fleet of power units which includes dozers, trenchers, motor graders, backhoes and other heavy equipment used in road and well-site construction. Contracts for well site construction services are normally awarded by our customers on the basis of competitive bidding and may range in scope from several days to several weeks in duration.Construction service revenues are directly impacted by the drilling activities of oil and natural gas companies. Assets and Properties As described above, DHW utilizes and owns a fleet of fluid trucks, frac tanks, construction equipment, disposal wells and other assets to provide its services and products.On a consolidated basis, approximately 55% of DHW’s total assets (excluding any real properly) are owned by Heat Waves and approximately 45% are owned by Dillco.As further described in the financial statements, substantially all of the equipment and personal property assets owned by Dillco and Heat Waves are subject to a security interest to secure loans made to Dillco and its subsidiary companies. Historically, some of the equipment utilized by Dillco and Heat Waves was leased from related entities - HNR and HES.Previously HNR and HES were not subsidiary entities of Dillco, but were owned by Mr. Herman and his family.HNR was formed to acquire certain assets utilized primarily by Dillco, and HES was formed to acquire construction equipment leased to Heat Waves. As further described in Section H hereof, on December 31, 2009 Dillco acquired certain assets from HNR and then in March 2010 HES became a wholly owned subsidiary of Heat Waves. Except as noted in the preceding paragraph, DHW acquired all of its owned property and leased its other properties from unaffiliated third parties. The following table sets forth real property owned and leased by the Company.Unless otherwise indicated, the properties are used in Heat Waves’ operations. 12 Owned Properties: Location/Description Approximate Size Roosevelt, UT ·Shop ·Land - shop 5,000 sq. ft. 1.1 acres Garden City, KS ·Shop* ·Land – shop* ·Land – acid dock, truck storage, etc. 11,700 sq. ft. 1 acre 10 acres Trinidad, CO ·Shop* ·Land – shop* ·Employee rental housing – house ·Employee rental housing - land 9,200 sq. ft. 5 acres 5,734 sq. ft. 0.4 acre Hugoton, KS (Dillco) ·Shop/Office/Storage ·Land – shop/office/storage ·Land - office 9,367 sq. ft. 3.3 acres 10 acres Meade, KS (Dillco) ·Shop ·Land 7,000 sq. ft. 1.2 acres *Property is collateral for debt incurred at time of purchase. Leased Properties: Location/Description Approximate Size Monthly Rental Lease Expiration Roosevelt, UT ·Shop ·Land 6,000 sq. ft. 10 acres Prepaid for 60 months @ $2,500 per month November2014 Cheyenne Wells, CO ·Shop ·Land 3,000 sq.ft. 0.44 acre Month to month Platteville, CO ·Shop ·Land 3,200 sq. ft. 1.5 acres May 2011 Medicine Lodge ·Shop ·Land 4,000 sq. ft. 20 acres Month to month Carmichaels, PA ·Shop ·Land 5,000 sq. ft. 12.1 acres April 2012 Roosevelt, UT ·Employee housing 1,700 sq. ft. May 2011 Colorado Springs, CO ·Corporate offices 2,067 sq. ft. May 2011 Denver, CO ·Admin offices 1,108 sq. ft. plus 750 sq. ft. of basement storage June 2011 – terminable with 60 day notice Note - All leases have renewal clauses 13 Competitive Business Conditions The markets in which DHW operates are highly competitive. Competition is influenced by such factors as price, capacity, the quality and availability of equipment, availability of work crews, and reputation and experience of the service provider. DHW believes that an important competitive factor in establishing and maintaining long-term customer relationships is having an experienced, skilled, and well-trained work force.Although we believe customers consider all of these factors, price is often the primary factor in determining which service provider is awarded the work. The demand for DHW’s services fluctuate primarily in relation to the price (or anticipated price) of oil andnatural gas which, in turn, is largely driven by the worldwide supply of, and demand for, oil andnatural gas. Generally, as supply of those commodities decreases and demand increases, service and maintenance requirements increase as oil andnatural gas producers drill new wells and attempt to maximize the productivity of their existing wells to take advantage of the higher priced environment. However, in a lower oil andnatural gas price environment, such as the one experienced during much of 2009, demand for service and maintenance decreases as oil andnatural gas producers decrease their drilling activity and forego or reduce budgeted maintenance expenditures. DHW’s competition primarily consists of small regional or local contractors.Dillco attempts to differentiate itself from its competition in large part through its superior equipment and the range and quality of services it has the capability to provide.DHW invests a significant amount of capital into purchasing, developing, and maintaining a fleet of trucks and other equipment that are critical to the services it provides.Further, DHW concentrates on providing services to a diverse group of large and small independent oil andnatural gas companies. We believe we have been successful using this business model and believe it will enable us to continue to grow our business. Dependence on One or a Few Major Customers DHW serves numerous major and independent oil andnatural gas companies that are active in its core areas of operations.Although DHW does not believe it is dependent on a single customer or a few customers, during fiscal 2009, DHW’s largest customer accounted for approximately 12% of total revenues (other customers are less than 7% of revenues).While DHW believes equipment could be redeployed in the current market environment if we lost any material customers, such loss could have an adverse effect on DHW’s business until the equipment is redeployed. Seasonality Portions of DHW’s operations are impacted by seasonal factors, particularly with regards to its frac water heating and hot oiling services.In regards to frac heating, because customers rely on Heat Waves to heat large amounts of water for use in fracturing formations, demand for this service is much greater in the colder months.Similarly, hot oiling services are in higher demand during the colder months when they are needed for maintenance of existing wells and to heat oil storage tanks. 14 Acidizing and well site maintenance (including roads) services are contra-seasonal to frac heating and hot oiling.New well site construction is done on request, but maintenance work is primarily during the non-winter months.Acidizing is also done primarily during non-winter months. The hauling of water from producing wells is not as seasonal as the rest of the services as wells produce water year round regardless of weather conditions.Hauling of water for the drilling or fracturing of wells is not so much seasonal as it is dependent on when customers decide to drill or complete wells. Raw Materials DHW purchases a wide variety of raw materials, parts, and components that are made by other manufacturers and suppliers for our use. DHW is not dependent on any single source of supply for those parts, supplies or materials. However, there are a limited number of vendors for certain acids and chemicals.DHW utilizes a limited number of suppliers and service providers available to fabricate and/or construct the trucks and equipment used in its hot oiling, frac heating, and acid related services. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts DHW enters into agreements with local property owners where its disposal wells are located whereby DHW generally agrees to pay those property owners a fixed amount per month plus a percentage of DHW’s revenues derived from utilizing those wells.The terms of these agreements are separately negotiated with the given property owner.In fiscal 2009, the total amount paid under these various agreements was less than $15,000 and given the amounts paid DHW does not believe these agreements are material to the Company or its business operations.Aspen may file for a national trademark for the name “Enservco,” but has not yet done so. Government Regulation DHW is subject to a variety of government regulations ranging from environmental to OSHA to the Department of Transportation.DHW does not believe that it is in material violation of any regulations that would have a significant negative impact on DHW’s operations. Through the routine course of providing services, DHW handles and stores bulk quantities of hazardous materials. If leaks or spills of hazardous materials handled, transported or stored by us occur, DHW may be responsible under applicable environmental laws for costs of remediating any damage to the surface or sub-surface (including aquifers). DHW’s operations are subject to stringent federal, state and local laws regulating the discharge of materials into the environment or otherwise relating to health and safety or the protection of the environment. Numerous governmental agencies, such as the U.S.Environmental Protection Agency, commonly referred to as the “EPA,” issue regulations to implement and enforce these laws, which often require difficult and costly compliance measures. Failure to comply with these laws and regulations may result in the assessment of substantial administrative, civil and criminal penalties, as well as the issuance of injunctions limiting or prohibiting activities. In addition, some laws and regulations relating to protection of the environment may, in certain circumstances, impose strict liability for environmental contamination, rendering a person liable for environmental damages and cleanup costs without regard to negligence or fault on the part of that person. Strict adherence with these regulatory requirements increases our cost of doing business and consequently affects our profitability. DHW believes that it is in substantial compliance with current applicable environmental laws and regulations and that continued compliance with existing requirements will not have a material adverse impact on the Company’s operations. However, environmental laws and regulations have been subject to frequent changes over the years, and the imposition of more stringent requirements could have a materially adverse effect upon the Company’s capital expenditures, earnings or our competitive position. 15 In the United States, the Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”), also known as “Superfund,” imposes liability without regard to fault or the legality of the original conduct, on certain classes of persons who contributed to the release of a “hazardous substance” into the environment.In the course of DHW’s operations, it does not typically generate materials that are considered “hazardous substances.” One exception, however, would be spills that occur prior to well treatment materials being circulated down hole. For example, if DHW spills acid on a roadway as a result of a vehicle accident in the course of providing well enhancement/stimulation services, or if a tank with acid leaks prior to down hole circulation, the spilled material may be considered a “hazardous substance.” In this respect, DHW is occasionally considered to “generate” materials that are regulated as hazardous substances and, as a result, may incur CERCLA liability for cleanup costs. Also, claims may be filed for personal injury and property damage allegedly caused by the release of hazardous substances or other pollutants. Additionally, DHW operates facilities that are subject to requirements of the Clean Water Act, as amended, or “CWA,” the Safe Drinking Water Act, and analogous state laws that impose restrictions and controls on the discharge of pollutants into navigable waters. Spill prevention, control and counter-measure requirements under the CWA require implementation of measures to help prevent the contamination of navigable waters in the event of a hydrocarbon spill.Regulations in the states in which DHW owns and operates wells (Kansas and Oklahoma) require us to obtain a permit to operate each of our disposal wells. The applicable regulatory agency may suspend or modify one of our permits if DHW’s well operations are likely to result in pollution of freshwater, substantial violation of permit conditions or applicable rules, or if the well leaks into the environment. Because DHW’s trucks must travel over public highways to get to customer’s wells, DHW is subject to the regulations of the Department of Transportation.These regulations are very comprehensive and cover a wide variety of subjects from the maintenance and operation of vehicles to driver qualifications to safety.Violations of these regulations can result in penalties ranging from monetary fines to a restriction on the use of the vehicles.Under new regulations effective July 1, 2010, the continued violation of regulations could result in a shutdown of all of the vehicles in either Dillco or Heat Waves.DHW does not believe it is in significant violation of Department of Transportation regulations at this time that would result in a shutdown of vehicles. Employees As of July 27, 2010 the Company employed approximately 75 full time employees.Of these employees, following the Merger Transaction, five will be employed by Enservco, approximately 30 by Dillco, and approximately 40 by Heat Waves. Report to Security Holders The Company (under the name “Aspen Exploration Corporation”) files reports with the Securities and Exchange Commission (“SEC”) as required by Section 13(a) of the Securities Exchange Act of 1934. The public may read and copy an materials filed by the Company with the SEC at the SEC’s public reference room at 450 Fifth Street, N.W., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at www.sec.gov. 16 B.Risk Factors The Company’s securities are highly speculative and involve a high degree of risk, including among other items the risk factors described below.The below risk factors are intended to generally describe certain risks that could materially affect the Company and its contemplated business activities as a result of the completion of the Merger Transaction. You should carefully consider the risks described below and elsewhere herein in connection with any decision whether to acquire, hold or sell the Company’s securities.If any of the contingencies discussed in the following paragraphs or other materially adverse events actually occurs, the business, financial condition and results of operations could be materially and adversely affected.In such case, the trading price of our common stock could decline, and you could lose all or a significant part of your investment. Operations Related Risks Our business depends on domestic spending by the oil and natural gas industry, and this spending and our business has been, and may continue to be, adversely affected by industry and financial market conditions that are beyond our control. We depend on our customers’ willingness to make operating and capital expenditures to explore, develop and produce oil and natural gas in the United States. Customers’ expectations for lower market prices for oil and natural gas, as well as the availability of capital for operating and capital expenditures, may cause them to curtail spending, thereby reducing demand for our services and equipment.As an example, DHW believes the weak global economy and decrease in demand for oil and natural gas during much of 2009 significantly contributed to its net loss of approximately $5.9 million in fiscal 2009. Industry conditions are influenced by numerous factors over which the Company has no control, such as the supply of and demand for oil and natural gas, domestic and worldwide economic conditions, weather conditions, political instability in oil and natural gas producing countries, and merger and divestiture activity among oil and natural gas producers. The volatility of the oil and natural gas industry and the consequent impact on exploration and production activity could adversely impact the level of drilling and activity by some of the Company’s customers. This reduction may cause a decline in the demand for the Company’s services or adversely affect the price of its services. In addition, reduced discovery rates of new oil andnatural gas reserves in the Company’s market areas also may have a negative long-term impact on its business, even in an environment of stronger oil andnatural gas prices, to the extent existing production is not replaced and the number of producing wells for the Company’s to service declines. 17 Recent deterioration in the global economic environment has caused the oilfield services industry to experience volatility in terms of demand, and the rate at which demand may slow, or return to former levels, is uncertain. Recent adverse changes in capital markets and declines in prices for oil and natural gas have caused many oil and natural gas producers to announce reductions in capital budgets for future periods. Limitations on the availability of capital, or higher costs of capital, for financing expenditures may cause these and other oil andnatural gas producers to make additional reductions to capital budgets in the future even if commodity prices increase from current levels. These cuts in spending will curtail drilling programs as well as discretionary spending on well services, which may result in a reduction in the demand for the Company’s services, the rates we can charge and our utilization. In addition, certain of the Company’s customers could become unable to pay their suppliers, including the Company. Any of these conditions or events could adversely affect the Company’s operating results. We may not be successful in integrating the operations of Dillco and its privately-held subsidiary companies into the Company, a publicly held company with its securities registered under the Securities Exchange Act of 1934 and subject to the reporting requirements thereof. Although principal management of DHW (Messrs. Herman and Kasch) have prior experience with public companies reporting under the Securities Exchange Act of 1934 (the “1934 Act”), we may face challenges in integrating the financial reporting and disclosure requirements of a broadly-based private company into the requirements of the 1934 Act, especially as those requirements were enhanced by the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.The 1934 Act and the rules and regulations thereunder impose extensive reporting obligations on all reporting companies, and further require internal control over financial reporting that is much more extensive than even prudently managed private companies and their lenders require.The difficulties associated with internal control over financial reporting and disclosure controls is increased as a result of the geographical diversity of Dillco’s and Heat Waves’ operations.While members of management are working diligently to meet these obligations, we cannot offer any assurance that management will be successful in such integration or that the report on internal control that the Company will have to include in its next quarterly reports may not identify material weaknesses in internal control over financial reporting or disclosure controls. If oil and natural gas prices remain volatile, remain low or decline further it could have an adverse effect on the demand for our services. The demand for many of the Company’s services is primarily determined by current and anticipated oil and natural gas prices and the related general production spending and level of drilling activity in the areas in which we have operations. Volatility or weakness in oil and natural gas prices (or the perception that oil and natural gas prices will decrease) affects the spending patterns of the Company’s customers and may result in the drilling of fewer new wells or lower production spending on existing wells. This, in turn, could result in lower demand for the Company’s services and may cause lower rates and lower utilization of the Company’s well service equipment. Continued low oil and natural gas prices, a further decline in oil and natural gas prices or a reduction in drilling activities could materially and adversely affect the demand for the Company’s services and its results of operations. Prices for oil and natural gas historically have been extremely volatile and are expected to continue to be volatile. For example, although oil prices exceeded $140 per barrel and natural gas prices exceeded $13 per Mcf in 2008, prices fell to below $40 per barrel and $6 per Mcf by the end of 2008.Through June 2010 oil prices have remained volatile reaching highs of over $86 per barrel and lows of less than $68 per barrel.Similarly, natural gas prices have exceeded $5 per Mcf during 2010 but have also been below $4 per Mcf.The speed and severity of the decline in oil and natural gas prices recently experienced could materially affect the demand for the Company’s services and the rates that we are able to charge. 18 Demand for the majority of the Company’s services is substantially dependent on the levels of expenditures by the oil and natural gas industry. The Company’s customers’ capital expenditures may decline in 2010 and beyond if current global economic conditions continue or worsen. This could have a material adverse effect on the Company’s financial condition, results of operations and cash flows. The current on-going global economic volatility and uncertainty has reduced worldwide demand for oil andnatural gas and resulted in significantly lower crude oil andnatural gas prices compared to their record highs in July 2008. It is difficult to predict how long the global economic volatility will continue, or to what extent this will continue to affect us. The significant decline in oil andnatural gas prices reduced many of DHW’s customers’ activities and spending on DHW’s services and products in 2009; this reduction in customer activities and spending could continue through 2010 and beyond. Demand for the majority of the Company’s services depends substantially on the level of expenditures by the oil and natural gas industry for the exploration, development and production of oil andnatural gas reserves. These expenditures are sensitive to the industry’s view of future economic growth and the resulting impact on demand for oil andnatural gas. The worldwide deterioration in the financial and credit markets, which began in the second half of 2008, resulted in diminished demand for oil and natural gas and significantly lower oil andnatural gas prices. This caused many of DHW’s customers to reduce or delay their oil and natural gas exploration and production spending in 2009, which consequently reduced the demand for DHW’s services, and exerted downward pressure on the prices of DHW’s services and products. If the economic downturn continues for a prolonged period or if there is little or no economic growth, it will likely result in further reductions of exploration and production expenditures by the Company’s customers, causing further declines in the demand for, and prices of, Company services and products. This could result in a material adverse effect on the Company’s financial condition, results of operations and cash flows. The reduction in cash flows being experienced by the Company’s customers resulting from declines in commodity prices, together with the reduced availability of credit and increased costs of borrowing funds could have significant adverse effects on the financial condition of some of the Company’s customers. This could result in project modifications, delays or cancellations, general business disruptions, and delay in, or nonpayment of, amounts that are owed to the Company, which could have a material adverse effect on the Company’s results of operations and cash flows. Environmental compliance costs and liabilities could reduce our earnings and cash available for operations. The Company is subject to increasingly stringent laws and regulations relating to importation and use of hazardous materials and environmental protection, including laws and regulations governing air emissions, water discharges and waste management. We incur, and expect to continue to incur, capital and operating costs to comply with environmental laws and regulations. The technical requirements of these laws and regulations are becoming increasingly complex, stringent and expensive to implement. These laws may provide for “strict liability” for damages to natural resources or threats to public health and safety. Strict liability can render a party liable for damages without regard to negligence or fault on the part of the party. Some environmental laws provide for joint and several strict liability for remediation of spills and releases of hazardous substances. 19 The Company uses hazardous substances and wastes in its operations.Accordingly, we could become subject to potentially material liabilities relating to the investigation and cleanup of contaminated properties, and to claims alleging personal injury or property damage as the result of exposures to, or releases of, hazardous substances. In addition, stricter enforcement of existing laws and regulations, new laws and regulations, the discovery of previously unknown contamination or the imposition of new or increased requirements could require the Company to incur costs or become the basis of new or increased liabilities that could reduce its earnings and cash available for operations. The Company believes it is currently in substantial compliance with environmental laws and regulations. Competition within the well services industry may adversely affect our ability to market our services. The well services industry is highly competitive and fragmented and includes numerous small companies capable of competing effectively in our markets on a local basis, as well as several large companies that possess substantially greater financial and other resources than the Company does. The Company’s larger competitors’ greater resources could allow those competitors to compete more effectively than the Company can. The amount of equipment available may exceed demand, which could result in active price competition. We depend on several significant customers, and a loss of one or more significant customers could adversely affect our results of operations. The Company’s customers consist primarily of major and independent oil and natural gas companies. During 2009, DHW’s top five customers accounted for approximately 38% of its total revenues. The loss of any one of these customers or a sustained decrease in demand by any of such customers could result in a substantial loss of revenues and could have a material adverse effect on the Company’s results of operations. Our operations are subject to inherent risks, some of which are beyond our control. These risks may be self-insured, or may not be fully covered under our insurance policies. The Company’s operations are subject to hazards inherent in the oil and natural gas industry, such as, but not limited to, accidents, blowouts, explosions, fires and oil spills. These conditions can cause: § personal injury or loss of life, § damage to or destruction of property, equipment and the environment,and § suspension of operations. The occurrence of a significant event or adverse claim in excess of the insurance coverage that we maintain or that is not covered by insurance could have a material adverse effect on the Company’s financial condition and results of operations. In addition, claims for loss of oil and natural gas production and damage to formations can occur in the well services industry. Litigation arising from a catastrophic occurrence at a location where our equipment and services are being used may result in our being named as a defendant in lawsuits asserting large claims. The Company maintains insurance coverage that it believes to be customary in the industry against these hazards. However, the Company does not have insurance against all foreseeable risks, either because insurance is not available or because of the high premium costs. As such, not all of the Company’s property is insured. The occurrence of an event not fully insured against, or the failure of an insurer to meet its insurance obligations, could result in substantial losses. In addition, the Company may not be able to maintain adequate insurance in the future at rates it considers reasonable. Insurance may not be available to cover any or all of the risks to which we are subject, or, even if available, it may be inadequate, or insurance premiums or other costs could rise significantly in the future so as to make such insurance prohibitively expensive. It is likely that, in our insurance renewals, our premiums and deductibles will be higher, and certain insurance coverage either will be unavailable or considerably more expensive than it has been in the recent past. In addition, our insurance is subject to coverage limits, and some policies exclude coverage for damages resulting from environmental contamination. 20 We may not be successful in identifying, making and integrating our acquisitions. A component of the Company’s growth strategy will likely be to make geographic-focused acquisitions that will strengthen its presence in selected regional markets. Pursuit of this strategy may be restricted by the deterioration of credit markets, which may significantly limit the availability of funds for such acquisitions. In addition to restricted funding availability, the success of this strategy will depend on the Company’s ability to identify suitable acquisition candidates and to negotiate acceptable financial and other terms. There is no assurance that the Company will be able to do so. The success of an acquisition depends on our ability to perform adequate due diligence before the acquisition and on our ability to integrate the acquisition after it is completed. While the Company intends to commit significant resources to ensure that it conducts comprehensive due diligence, there can be no assurance that all potential risks and liabilities will be identified in connection with an acquisition. Similarly, while the Company expects to commit substantial resources, including management time and effort, to integrating acquired businesses into ours, there is no assurance that we will be successful integrating these businesses. In particular, it is important that the Company be able to retain both key personnel of the acquired business and its customer base. A loss of either key personnel or customers could negatively impact the future operating results of the acquired business. Compliance with climate change legislation or initiatives could negatively impact our business. The U.S.Congress is considering legislation to mandate reductions of greenhouse gas emissions and certain states have already implemented, or are in the process of implementing, similar legislation. Additionally, the U.S.Supreme Court has held in its decisions that carbon dioxide can be regulated as an “air pollutant” under the Clean Air Act, which could result in future regulations even if the U.S.Congress does not adopt new legislation regarding emissions. At this time, it is not possible to predict how legislation or new federal or state government mandates regarding the emission of greenhouse gases could impact the Company’s business; however, any such future laws or regulations could require us or our customers to devote potentially material amounts of capital or other resources in order to comply with such regulations. These expenditures could have a material adverse impact on the Company’s financial condition, results of operations, or cash flows. Our success depends on key members of our management, the loss of any of whom could disrupt our business operations. The Company depends to a large extent on the services of some of its executive officers. The loss of the services of Michael D. Herman, Rick D. Kasch and/or Austin Peitz, or other key personnel could disrupt the Company’s operations. Although the Company has entered into employment agreements with Messrs.Herman, Kasch and Peitz, that contain, among other non-compete and confidentiality provisions, we may not be able to enforce the non-compete and/or confidentiality provisions in the employment agreements. 21 Debt Related Risks Our indebtedness could restrict our operations, make us more vulnerable to adverse economic conditions, and are collateralized by substantially all of the Company’s assets. We now have, and will continue to have, a significant amount of indebtedness. As of March31, 2010, DHW owed approximately $12.4 million to banks and another $1.7 million of subordinated debt to Mr. Herman, (who as a result of the Merger Transaction became the largest individual Company stockholder). The Company’s current and future indebtedness could have important consequences. For example, it could: § impair our ability to make investments and obtain additional financing for working capital, capital expenditures, acquisitions or other general corporate purposes, § limit our ability to use operating cash flow in other areas of our business because we must dedicate a substantial portion of these funds to make principal and interest payments on our indebtedness, § make us more vulnerable to a downturn in our business, our industry or the economy in general as a substantial portion of our operating cash flow will be required to make principal and interest payments on our indebtedness, making it more difficult to react to changes in our business and in industry and market conditions, § put us at a competitive disadvantage to competitors that have less debt,and § increase our vulnerability to interest rate increases to the extent that we incur variable rate indebtedness. If the Company is unable to generate sufficient cash flow or are otherwise unable to obtain the funds required to make principal and interest payments on our indebtedness, or if we otherwise fail to comply with the various debt service covenants and/or reporting covenants in the business loan agreements or other instruments governing our current or any future indebtedness, we could be in default under the terms of our credit facilities or such other instruments.In the event of a default, the holders of our indebtedness could elect to declare all the funds borrowed under those instruments to be due and payable together with accrued and unpaid interest, the lenders under our credit facility could elect to terminate their commitments there under and we or one or more of our subsidiaries could be forced into bankruptcy or liquidation. Any of the foregoing consequences could restrict our ability to grow our business and cause the value of our common stock to decline. We may be unable to meet the obligations of various financial covenants that are contained in the terms of our loan agreements with Great Western Bank. Dillco’s agreements with Great Western Bank impose various obligations and financial covenants on Dillco.The outstanding amount under a line of credit with Great Western Bank is due in full in May 2011 unless it is renewed on a year-to-year basis. Additionally, the term loan with Great Western Bank requires that Dillco make a $1 million payment on or before June 2, 2011.Both of these loans with Great Western Bank have a variable interest rate, are guaranteed by all of Dillco’s subsidiaries (andAspen has agreed to serve as guarantor), and are collateralized by substantially all of Dillco’s and Heat Waves’ equipment, inventory and accounts receivable.Further, the related agreements with Great Western Bank impose various financial covenants on the Company including maintaining a prescribed debt service ratio, minimum net worth, maximum leverage ratio, and limit the Company’s ability to incur additional debt obligations.If Dillco is unable to comply with its obligations and covenants under the loan agreements and it declares an event of default all of Dillco’s obligations to Great Western Bank could be immediately due. 22 Enservco is a guarantor of to the debt owed to Great Western Bank. Upon closing of the Merger Transaction, Aspen is obligated to guarantee Dillco’s debt to Great Western Bank.As a result, any default by Dillco on its obligations to Great Western may directly impact the Company’s assets. The agreements between Dillco and its primary lender contain cross default provisions with the debt of our principal shareholder, Michael D. Herman. Michael D. Herman is our principal shareholder, a director, and our president and chief executive officer.Before the Effective Date of the Merger Transaction, Mr. Herman controlled Dillco and its affiliated entities, and had various personal and unrelated business loans with Great Western Bank.When DHW negotiated its loan agreements with Great Western Bank, the bank insisted that they contain cross default provisions, although neither Dillco nor Enservco is a guarantor of Mr. Herman’s personal indebtedness.As a result of these cross-default provisions, should Mr. Herman default on any of the other debt he has through the bank in his personal capacity, the bank could declare Dillco’s loans in default and call upon the Company’s guarantee with respect to Dillco’s loans (but not Mr. Herman’s separate obligations).Upon an event of default Dillco might not be able to immediately satisfy its obligations to Great Western Bank which would likely adversely impair the Company’s ability to conduct its business operations and pay its other obligations necessary to maintain its business operations. The variable rate indebtedness with Great Western Bank subjects us to interest rate risk, which could cause our debt service obligations to increase significantly. Dillco’s borrowings through Great Western Bank bear interest at variable rates, exposing the Company to interest rate risk. Absent our ability to hedge our variable rates, if such rates increase, Dillco’s debt service obligations on the variable rate indebtedness would increase even though the amount borrowed remained the same and the Company’s net income and cash available for servicing Dillco’s indebtedness would decrease. Risks Related to Our Common Stock It is likely that any efforts we may make to raise capital or effect a business transaction will result in substantial additional dilution to our shareholders. As part of its growth strategy the Company may desire to raise capital and or utilize its common stock to effect strategic business transactions.Either such action will likely require that Enservco issue equity (or debt) securities which would result in dilution to our existing stockholders.Although we will attempt to minimize the dilutive impact of any future capital-raising activities or business transactions, we cannot offer any assurance that we will be able to do so.If we are successful in raising additional working capital, we may have to issue additional shares of our common stock at prices that may be a discount from the then-current market price of our common stock. 23 The majority of our common stock is currently considered restricted stock and our common stock is not currently eligible to be resold pursuant to Rule 144. A significant portion of our outstanding common stock is considered either “restricted shares” or “control shares” as defined in Rule 144 under the Securities Act.The restricted shares may only be sold if they are registered under the Securities Act or qualify for exemption from registration under the Securities Act.However, because Aspen was a shell company our restricted common stock is not currently eligible to be resold pursuant to Rule 144 until twelve months after the filing of this Form 8-K. Because we have no plans to pay dividends on our common stock, investors must look solely to stock appreciation for a return on their investment in us. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. We currently intend to retain all future earnings to fund the development and growth of our business. Any payment of future dividends will be at the discretion of our board of directors and will depend on, among other things, our earnings, financial condition, capital requirements, level of indebtedness, statutory and contractual restrictions applying to the payment of dividends and other considerations that the board of directors deems relevant. The terms of Dillco’s existing senior credit facility restrict the payment of dividends without the prior written consent of the lenders. Investors must rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize a return on their investment. Investors seeking cash dividends should not purchase our common stock. Our common stock is subject to the penny stock rules which limits the market for our common stock. Because our stock is quoted on the OTC Bulletin Board and since the market price of the common stock is less than $5.00 per share, the common stock is classified as a “penny stock.” SEC Rule 15g-9 under the Securities Exchange Act of 1934 imposes additional sales practice requirements on broker-dealers that recommend the purchase or sale of penny stocks to persons other than those who qualify as an “established customer” or an “accredited investor.” This includes the requirement that a broker-dealer must make a determination that investments in penny stocks are suitable for the customer and must make special disclosures to the customers concerning the risk of penny stocks. Many broker-dealers decline to participate in penny stock transactions because of the extra requirements imposed on penny stock transactions. Application of the penny stock rules to our common stock reduces the market liquidity of our shares, which in turn affects the ability of holders of our common stock to resell the shares they purchase, and they may not be able to resell at prices at or above the prices they paid. General Corporate Risks Risks of related party transactions. There are a number of related party transactions that were extant at DHW and its subsidiaries prior to, or entered into as a result of, the Merger Transaction.These include: · Mr. Herman’s subordinated loan to Heat Waves.In November 2009, Mr. Herman advanced $500,000 to Heat Waves to pay down long-term debt.Interest (at 3% per annum) is due annually in arrears.Heat Waves’ obligations to Mr. Herman are subordinated to Dillco’s obligations to Great Western Bank and accordingly, payment of interest is deferred. 24 · Mr. Herman’s subordinated loan to Heat Waves.In March 2010, Mr. Herman advanced $1,200,000 to Heat Waves to pay down long-term debt.This advance was documented by a promissory note due on December 31, 2018.Interest (at 3% per annum) is due annually in arrears.Heat Waves’ obligations to Mr. Herman are subordinated to Dillco’s obligations to Great Western Bank and accordingly, payment of interest is deferred. · Mr. Herman’s sales of assets to Heat Waves prior to the Merger.In 2009, Mr. Herman sold assets from one of his companies, HNR, to Heat Waves for a value calculated based on an independent appraisal of a majority of the assets, but for no cash, only satisfaction of debt that HNR had owed to Heat Waves.In another transaction, Mr. Herman sold his interest in Real GC to Heat Waves, also in satisfaction of debt.In a third transaction, Mr. Herman sold a disposal well to HES for $100,000, payable to Mr. Herman in cash on or before September 15, 2010.These transactions occurred before the Merger took place (although payment for the disposal well sold to HES will be made after the Merger Transaction), but there can be no assurance that the transactions occurred at fair market value. As a result of the Merger Transaction, Mr. Herman directly and indirectly owns approximately 60% of the Company’soutstanding common stock and therefore controls the Company through his stock ownership.While the transactions set forth above were all known to the Aspen board of directors prior to the Merger Transaction (which was negotiated at arms’ length) and believed to be fair to and in the best interests of the merged companies, there can be no assurance that the existence of some of these transactions may not at some time in the future adversely impact Enservco or Mr. Herman which, in turn, may adversely impact Enservco. Indemnification of officers and directors may result in unanticipated expenses. The Delaware General Corporation Law and our certificate of incorporation and bylaws provide for the indemnification of our directors, officers, employees, and agents, under certain circumstances, against attorney’s fees and other expenses incurred by them in any litigation to which they become a party arising from their association with us or activities on our behalf.We also will bear the expenses of such litigation for any of their directors, officers, employees, or agents, upon such person’s promise to repay them if it is ultimately determined that any such person shall not have been entitled to indemnification.This indemnification policy could result in substantial expenditures by us that we may be unable to recoup and could direct funds away from our business and products (if any). We have significant obligations under the Securities Act of 1934. Because we are a public company filing reports under the Securities Exchange Act of 1934, we are subject to increased regulatory scrutiny and extensive and complex regulation.The Securities and Exchange Commission has the right to review the accuracy and completeness of our reports, press releases, and other public documents.In addition, we are subject to extensive requirements to institute and maintain financial accounting controls and for the accuracy and completeness of our books and records.Normally these activities are overseen by an audit committee consisting of qualified independent directors.A majority of our Board of Directors currently does not consist of directors that are considered “independent.”Consequently, the protections normally provided to stockholders by boards of directors comprised by a majority of persons considered “independent” directors are not available.Although we hope to appoint qualified independent directors in the future should we enter into a business combination or acquire a business, we cannot offer any assurance that we will locate any person willing to serve in that capacity. 25 Forward-looking statements may prove to be inaccurate. In our effort to make the information in this report more meaningful, this report contains both historical and forward-looking statements.All statements other than statements of historical fact are forward-looking statements within the meanings of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements in this report are not based on historical facts, but rather reflect the current expectations of our management concerning future results and events.It should be noted that because we are a “penny stock,” the protections provided by Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934 do not apply to us.We have attempted to qualify our forward-looking statements with appropriate cautionary language to take advantage of the judicially-created doctrine of “bespeaks caution” and other protections. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance and achievements to be different from any future results, performance and achievements expressed or implied by these statements.These factors are not necessarily all of the important factors that could cause actual results to differ materially from those expressed in the forward-looking statements in this prospectus.Other unknown or unpredictable factors also could have material adverse effects on our future results. Risk of change of control. As a result of the completion of the Merger Transaction, Mr. Herman directly and indirectly owns approximately 60% of Enservco’s outstanding common stock.Mr. Herman has significant personal indebtedness with Great Western Bank, the principal lender to Dillco.Mr. Herman has granted the Bank a blanket lien on his personal assets.Therefore, should Mr. Herman default on his personal indebtedness to the Bank, the Bank may institute a collection action which could result in the transfer of Mr. Herman’s interest in Enservco to the Bank – which transfer would result in a change of control. Provisions in our charter documents could prevent or delay a change in control or a takeover. Provisions in our bylaws provide certain requirements for the nomination of directors which preclude a stockholder from nominating a candidate to stand for election at any annual meeting.As described in Section 2.12 of the bylaws, nominations must be presented to Enservco well in advance of a scheduled annual meeting, and the notification must include specific information as set forth in that section.Enservco believes that such a provision provides reasonable notice of nominees to the board of directors, but it may preclude stockholder nomination at a meeting where the stockholder is not conversant with nomination procedures and, therefore, may prevent or delay a change of control or takeover.Furthermore, Delaware recently added §112 to its general corporation law to provide that Delaware corporations may amend their bylaws to require the corporation to include in its proxy materials one or more nominees submitted by stockholders in addition to individuals nominated by the board of directors, subject to certain conditions that may be imposed.Congress and the Securities and Exchange Commission are considering similar proposals, but at the present time Aspen has not amended its bylaws to provide stockholder access and, therefore, stockholders who desire to nominate directors will be required to comply with Regulation 14A of the Securities and Exchange Commission, another factor that may delay or prevent a change of control or a takeover. 26 C. Financial Information – Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview of the Financial Information Presented Prior to its acquisition of DHW, Aspen had limited operations and its assets consisted primarily of cash and other liquid assets.The following sets forth a summary of Aspen’s financial condition and operations through the quarter ended March 31, 2010 (financial information for the Company’s fiscal year end June 30, 2010 is not yet available and is not presented herein).This information is being provided herein for informational purposes and in future reports DHW’s financial statements will be presented on a consolidated basis with Aspen: March 31 Years ended June 30 Balance Sheet (000’s omitted) Total Assets Total Liabilities Working Capital Nine Months Ended March 31 Years Ended June 30 Income Statement (000’s omitted except per share data) Operating Expenses Operating Income (Loss) Other Income (Expense) $5 Income (Loss) from Discontinued Operations (net of gain) Net (loss) Net (loss) per share The merger by which Dillco became a wholly-owned subsidiary of Aspen is a “reverse acquisition” for accounting purposes.In a reverse acquisition, Aspen is the “legal acquirer” (that is, Aspen will survive as the parent), but Dillco is the “accounting acquirer” (that is because DHW’s business is undeniably the more significant business).In such a circumstance, the accounting acquirer’s financial statements (that is, Dillco’s financial statements) will become the legal acquirer’s financial statements following the acquisition, and the legal acquirer’s financial statements (that is the Aspen financial statements) will be additive.In that connection, it should be noted that Dillco’s fiscal year is the calendar year, while Aspen’s fiscal year ends on June 30. 27 As a result of the reverse acquisition, Aspen will have to file its annual report on Form 10-K for the year ended June 30, 2010.The next quarterly report for the Company will be for the nine months ending September 30, 2010 (a result of Dillco’s financial statements becoming the operative financial statements).The Company will then file an annual report on Form 10-K for the year ending December 31, 2010.Consequently, the following management’s discussion and analysis (“MD&A”) focuses primarily on the ELLC financial statements and its results of operations for the periods presented without giving effect to the Merger Transaction.As described above, ELLC was the former holding company of DHW until July 26, 2010 when it merged with and into Dillco resulting in the cessation of ELLC’s separate legal existence. Dillco and Heat Waves were (and are) the operating entities of ELLC (and now the Company as a whole). The following sets forth a summary of ELLC financial statements on a consolidated basis with its subsidiary entities but without giving effect to the Merger Transaction: March 31 Years ended December 31 Balance Sheet (000’s omitted) Total Assets Total Liabilities Working Capital (Deficit) Three Months Ended March 31 Years Ended December 31 Income Statement (000’s omitted except per share data) Revenues Gross Profit Operating Expenses Operating Income (Loss) Other Income (Expense) Net income (loss) Summary of ELLC’s Financial Statements and Results of Operations Although ELLC had several subsidiary entities through its ownership of Dillco, the primary operating entities are Dillco and its subsidiary Heat Waves.Dillco primarily provides water hauling, frac tank rental and well site construction services to operators and owners of oil andnatural gas wells, while Heat Waves provides services including frac heating, acidizing and hot oiling services. All of DHW’s operations were significantly affected by the global economic downturn that started in late 2008, continued through 2009 and into 2010.The global economic downturn is believed to have significantly contributed to the decreased worldwide demand for oil andnatural gas resulting in significant price volatility and reduced exploration activity.These factors contributed to significantly less drilling activity and other capital expenditures by the owners and operators of oil and natural gas wells.During 2010 the spot prices of oil andnatural gas have risen from their 2009 lows but are still significantly less than the highs reached during the summer of 2008.The Company is optimistic that stability will continue to return to the demand for oil and natural gas and result in increased demand for our services. 28 During both 2008 and 2009 Dillco focused its operations on servicing oil and natural gas wells in southwestern Kansas and northwestern Oklahoma.During 2008 and 2009 Heat Waves’ operations were primarily in southwestern Kansas, eastern and southern Colorado, northeastern Utah and southern Wyoming.In January 2010 Heat Waves expanded its operations base and began providing services in southwestern Pennsylvania and northwestern West Virginia where companies are exploring and developing wells in the Marcellus Shale region.Heat Waves primary provides frac heating services in this area and believes that demand for its services in the Marcellus Shale area will positively impact the Company’s revenues.Heat Waves is also currently exploring opportunities to expand its operations into the Bakken Shale region in North Dakota asthere is significant demand for the type of services Heat Waves provides and the Company believes that there are few service providers in that area that have the equipment and assets to match those of Heat Waves.Heat Waves is also currently exploring opportunities to provide services in the Eagle Ford Shale basin in south Texas.As such, we are optimistic that with greater economic stability and the new and increased client base, we will generate greater revenues in fiscal 2010 as compared to fiscal 2009. On June 30, 2008, Heat Waves acquired certain property and equipment from Hot Oil Express, a Utah-based company that provided similar services to Heat Waves.To acquire these assets Heat Waves issued a $300,000 promissory note as consideration.As part of that transaction Heat Waves entered into a non-competition agreement (Note 4 to ELLC’s financial statements) with the owner of Hot Oil Express that intended to restrict that persons’ ability to engage in certain business activities for a period of five years.The operating results of Hot Oil Express have been included in ELLC’s financial statements beginning July 1, 2008.The Company determined that the acquisition was an asset purchase as several key components of the business were not acquired. Results of ELLC’s Operations 2009 and 2008 Fiscal Years. During 2009 ELLC generated revenues of $15,388,746 compared to revenues of $30,605,392 generated in fiscal 2008.This was a significant decrease of approximately $15,000,000 which we believe was in large part caused by the reduced exploration activity in the domestic oil and natural gas industry caused by the economic downturn during that period.The industry wide downturn contributed to the decreased demand for our products and services and limited the amounts Dillco and Heat Waves could charge for their products and services as budgets were cut back and drilling programs halted.As an example revenues produced through Heat Waves’ location in Trinidad, CO (where due to significant cutbacks in drilling programs and a major customer’s decision to provide water hauling services in-house rather than outsource) decreased from $6,800,000 in 2008 to $800,000 in 2009 (with the location ultimately being closed during last half of 2009). Dillco generated approximately 33% of ELLC’s consolidated revenues for 2008 and 44% for 2009, whereas, Heat Waves generated approximately 67% of revenues for 2008 and 56% for 2009.The reason for the increase in Dillco’s contribution to ELLC’s revenues in fiscal 2009 was primarily due to the fact that Dillco’s hauling of production water was generally constant year-to-year whereas Heat Waves was more affected by changes in customers drilling programs (frac heating services) and budget constraints (acidizing and hot oiling services). Due to the initiation of cost controls, ELLC’s cost of revenues decreased significantly during fiscal 2009 ($7.9 million or 37%) from fiscal 2008, however, this did not completely offset the decrease in revenues.As a result, gross profit decreased in fiscal 2009 in comparison to fiscal 2008, both in dollars and as a percentage of revenues.The reason costs of revenues did not decrease dollar for dollar in relation to the decrease in revenues was primarily a result of on-going “fixed costs” such as: (1) labor costs (salary, benefits, etc.) related to yard managers and a “base level” crew that needed to be retained; (2) location/yard overhead such as rent paid for land and buildings, utilities, etc.; and (3) vehicle titling, registration and insurance. 29 Also of significance, general and administrative expenses, decreased from $1.8 million during 2008 to $1.5 million during 2009, as management instituted cost controls in light of the general economic conditions during 2009.Similar to costs of revenue, these expenses increased as a percentage of revenues due to the “fixed” nature of several expenses such as administrative staff, audit fees, etc.Also due to economic conditions, bad debt expense increased almost $100,000 over 2008.Depreciation and Amortization Expenses, increased from $3.0 million for 2008 to $4.4 million in 2009 because of significant investments in new equipment during 2008 and early 2009. Although there was only a $100,000 change in “other income” between ELLC’s 2009 and 2008 fiscal years, there were some significant changes in its components.Due to the disposition/write-off of several trucks no longer used in operations, ELLC realized a loss of approximately $400,000 in 2008 compared to a loss of only $80,000 in 2009.Offsetting this reduction of loss was the recording in 2009 of an unrealized derivative loss of $141,000 resulting from a change in terms of certain portions of ELLC’s then existing debt such that the interest rate swaps were no longer qualified as hedges and therefore were marked to market through earnings. Despite a pre-tax loss for 2009, there was a deferred tax liability recorded which resulted in nearly a $1 million increase in income tax expense for fiscal 2009 over 2008.The deferred tax liability arose from the contribution of fixed assets from various related limited liability companies to Dillco, a C corporation, pursuant to the reorganization effected on December 31, 2009 described more fully in Section A of Item 2.01 of this Form 8-K.Differences in book versus tax depreciation created the need to record the deferred tax liability. Periods Ended March 31, 2009 and 2010. During the three months ended March 31, 2010, ELLC’s performance improved as compared to the first three months of the 2009 fiscal year.Revenues increased from $5.7 million during the first three months of the 2009 fiscal year to $5.9 million during the same period of 2010.The revenue increase was due to the slightly improving economy and Heat Waves’ expansion of its operations to the Marcellus Shale region in Pennsylvania/West Virginia.The increase in revenues from Heat Waves’ frac heating and hot oiling services was offset somewhat by a decrease in water hauling revenues for Dillco during the period which was caused primarily by the decreased demand for hauling water due to the reduction in drilling plans by Dillco’s customers. There was also a decrease in revenues for Dillco resulting from customers demanding that service providers reduce their prices in order to retain their business.Although the Company’s results of operations throughout the remainder of 2010 may be negatively impacted by numerous factors, many of which are out of the Company’s control, management is optimistic that during the remainder of fiscal 2010 that total Company revenues will continue at levels above the prior year. Notably, while revenues rose during the quarter, ELLC’s cost of revenues decreased from approximately $4.4 million during the first three months of 2009 to approximately $4.2 million during the same period of 2010.This was primarily a result of the continuing effect of cost reductions and controls initiated during the downturn in fiscal 2009.The largest impact was derived from stringent controls on labor and benefit costs.Management will continue to manage and control the Company’s expenses to the extent possible. General and administrative expenses increased during the three months ended March 31, 2010 as compared to 2009 primarily due to an increase in legal and audit expenses incurred in connection with the Merger Transaction.It is likely that the Company’sgeneral and administrative expenses will continue to increase as DHW takes on the additional requirements associated with becoming a public company reporting under Section 13(a) of the Securities Exchange Act of 1934. 30 Other income increased by approximately $200,000 for the period ended March 31, 2010 as compared to the same period in 2009 primarily as a result of forgiveness of debt owed to a related party, HNR, during the 2010 period. By expanding service areas and continuing to market its services while continuing to control costs, the Company will attempt to continue to improve the financial performance of its operations in the future. Liquidity and Capital Resources As of December 31, 2009 ELLC had a working capital deficit of $1.2 million which was a significant improvement from its working capital deficit of $3.5 million at December 31, 2008.Further, at March 31, 2010, ELLC’s working capital continued to improve as it attaineda working capital surplus of approximately $130,000 as compared to a working capital deficit of approximately $(4 million) on March 31, 2009.The improvements were primarily due to the refinancing in June 2010 of $9.1 million of ELLC’s term debt on terms that the Company believes are more favorable to the Company.Although the refinance occurred in June 2010, because it was completed prior to the completion of our audit, the effect on classification of short versus long-term is able to be reflected in the financial statements for periods prior to the date of the refinance. The terms of the refinanced debt (or new loan agreements) are with respect to: § A $9.1M term loan (the "Term Loan"); and § A $2.0M line of credit (the “Line of Credit”) of which about $1.76 million was immediately drawn and used to pay off a similar line of credit with Dillco’s former primary lender, and the remaining $240,000 is available for future draws. The terms of the Term Loan include a provision of interest only payments until June 2, 2011 and then the debt is amortized by a $1,000,000 payment on June 2, 2011 with the balance being amortized by monthly principal and interest payments of $188,700 thru May 2, 2015 and a balloon payment of remaining principal on June 2, 2015.Interest on both loans is based on a variable rate of prime plus 1% with a minimum rate of 5.5%.The Line of Credit is due on June 2, 2011 unless renewed on a year-to-year basis.Both loans are guaranteed by all of the Company’s subsidiaries and by Mr. Herman and his wife who are majority shareholders of the Company. Upon closing the Merger Transaction, Enservco will become a guarantor on both loans.The loans are secured by substantially all of Dillco’s and Heat Waves’ equipment and accounts receivable.However, neither loan is secured by the real property assets owned by Dillco’s subsidiary entities nor Dillco’s ownership interests in its subsidiaries. Also contributing to the improvement of ELLC’s liquidity as of December 31, 2009 and March 31, 2010 were the receipt of subordinated loans of $500,000 in November 2009 and $1,200,000 in March 2010 from Mr. Herman (the Company’s majority shareholder), the proceeds of which were used to pay down long-term debt. 31 As of March 31, 2010 ELLC had cash and cash equivalent assets on hand of approximately $366,000and total current assets of approximately $4.6 million which management believes when combined with the working capital of approximately $3 million from Aspen in the Merger Transaction will be sufficient for the Company to continue its planned business operations.It is likely, however, that the Company’s working capital will continue to decrease during the summer and fall months due to the seasonality of operations.In addition, approximately $1 million of working capital is expected be used to fabricate additional frac heating trucks to meet customer demands for the coming winter season.Based on historical data, the Company believes these trucks will generate revenues in excess of their cost during the first winter season. Both the Term Loan and the Line of Credit contain various financial covenants that the Company is required to meet including maximum leverage ratios, minimum net worth and minimum debt service coverage.The loans also restrict the Company’s ability to incur additional debt.Management currently believes that with the closing of the Merger Transaction (and Aspen’s current assets (being primarily cash and cash equivalent assets) now being part of DHW’s assets on a consolidated basis) it expects to be able to meet these covenants for the immediate future, however, the Company’s ability to continue to meet these financial covenants will ultimately be dependent on its results of operations.The loan agreements also contain cross default provisions such that should Mr. Herman default on any of the other debt he has with the bank, the bank could declare Dillco’s loans in default. Since 2008, ELLC has substantially reduced the amount of funds utilized to fabricate new equipment thereby reducing the drain on working capital.This reduction was primarily a result of the slowdown in business experience in 2009.Heat Waves currently plans to fabricate six frac heaters during 2010 at an approximate cost of $750,000.With these new units, Heat Waves believe it will have a sufficient amount of good, quality equipment to continue to service its customer’s current needs.To the extent Heat Waves’ efforts to expand its operations into Pennsylvania, West Virginia, North Dakota, and southern Texas are successful, it will need to acquire additional equipment. Stockholders’ Equity As of March 31, 2009 ELLC had total members’ (stockholders’) equity of approximately $2.6 million.This represents a decrease of approximately $5.4 million from March 31, 2009, and a decrease of more than $460,000 from December 31, 2009.These decreases were in large part caused by the operating losses experienced during fiscal 2009. Long-term Commitments and Obligations The Company’s long-term commitments and obligations consist of – Long-term debt and line of credit: Year Ended December 31, $ Thereafter Total $ 32 Operating Leases: $ Off-balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. Critical Accounting Policies The preparation of financial statements in conformity with U. S. generally accepted accounting principles requires management to make a variety of estimates and assumptions that affect (i) the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and (ii) the reported amounts of revenues and expenses during the reporting periods covered by the financial statements. Our management routinely makes judgments and estimates about the effect of matters that are inherently uncertain. As the number of variables and assumptions affecting the future resolution of the uncertainties increase, these judgments become even more subjective and complex. Although we believe that our estimates and assumptions are reasonable, actual results may differ significantly from these estimates. Changes in estimates and assumptions based upon actual results may have a material impact on our results of operation and/or financial condition. Our significant accounting policies are disclosed in Note 2 to the Financial Statements included in this Form 8-K. While all of the significant accounting policies are important to ELLC’s financial statements, the following accounting policies and the estimates derived therefrom, have been identified as being critical: Accounts Receivable Accounts receivable are stated at the amount billed to customers.The Company provides a reserve for doubtful accounts based on a review of outstanding receivables, historical collection information and existing economic conditions.The provision for uncollectible amounts is continually reviewed and adjusted to maintain the allowance at a level considered adequate to cover future losses.The allowance is management's best estimate of uncollectible amounts and is determined based on historical performance that is tracked by the Company on an ongoing basis.The losses ultimately incurred could differ materially in the near term from the amounts estimated in determining the allowance.As of December 31, 2009 and 2008, ELLC has recorded an allowance for doubtful accounts of $201,371, and $40,000, respectively. Property and Equipment Property and equipment consists of (1) trucks, trailers and pickups; (2) trucks that are in various stages of fabrication; (3) real property which includes land and buildings used for office and shop facilities and wells used for the disposal of water; and (4) other equipment such as tools used for maintaining and repairing vehicles, office furniture and fixtures, and computer equipment.Property and equipment acquired pursuant to the acquisitions of Heat Waves, Dillco and certain of Hot Oil Express, Inc. (“Hot Oil Express”) assets (Note 3) are stated at the estimated fair value as of the date of acquisition based on independent appraisals less accumulated depreciation.Property and equipment acquired since acquisition is stated at cost less accumulated depreciation.The Company charges repairs and maintenance against income when incurred and capitalizes renewals and betterments, which extend the remaining useful life or expand the capacity of the assets.Depreciation is recorded on a straight-line basis over estimated useful lives of 5 to 30 years. 33 Long-Lived Assets The Company reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recovered.The Company looks primarily to the discounted future cash flows in its assessment of whether or not long-lived assets have been impaired.No impairments were recorded during the year ended December 31, 2009 or 2008. Derivatives The Company uses derivative financial instruments to mitigate interest rate risk associated with variable interest rate loans included in long-term debt.The Company accounts for such activities as required by current accounting standards.The current accounting standards require that derivative instruments (including certain derivative instruments embedded in other contracts) be recorded at fair market value and included in the Consolidated Balance Sheets as assets or liabilities. The accounting for changes in the fair value of the derivative instrument depends on the intended use of the derivative and the resulting designation, which is established at the inception for the derivative.The current accounting standards require that a company formally documents, at the inception of a hedge, the hedging relationship and the entity's risk management objective and strategy for undertaking the hedge, including identification of the hedging instrument, the hedged item or transaction, the nature of the risk being hedged, the method that will be used to assess effectiveness, and the method that will be used to measure hedge ineffectiveness of derivative instruments that receive hedge accounting treatment. The Company may utilize derivative financial instruments which have not been designated as hedges even though they protect the Company from changes in interest rate fluctuations.These instruments are marked to market with the resulting changes in fair value recorded in earnings.During December 2009, as a result of modification of certain of the Company’s debt, the Company determined that the interest rate swaps no longer qualify as hedges, and, therefore, beginning in December 2009, the Company’s derivative instruments were marked to market through earnings. For derivative instruments designated as cash flow hedges, changes in fair value, to the extent the hedge is effective, are recognized in other comprehensive income (loss) until the hedged item is recognized in earnings.Hedge effectiveness is assessed quarterly based on total changes in the derivative's fair value.Any ineffective portion of the derivative instrument's change in fair value is recognized immediately in earnings. Income Taxes ELLC and its subsidiaries, with the exception of Dillco (which is a C Corporation subject to federal and state income taxes), are limited liability companies and prior to January 1, 2010 were not subject to federal or state income taxes.On January 1, 2010 ELLC elected to be taxed as a corporation.Therefore, no provision or liability for income taxes has been included in the accompanying financial statements, except for income taxes relating to the financial statements of Dillco. 34 The Company recognizes deferred tax liabilities and assets (Note 10) based on the differences between the tax basis of assets and liabilities and their reported amounts in the financial statements that will result in taxable or deductible amounts in future years.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect of a change in tax rates on deferred tax assets and liabilities will be recognized in income in the period that includes the enactment date. Effective January 1, 2009, ELLC accounts for any uncertainty in income taxes by recognizing the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position.The Company measures the tax benefits recognized in the financial statements from such a position based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate resolution.The application of income tax law is inherently complex.Laws and regulations in this area are voluminous and are often ambiguous. As such, the Company is required to make many subjective assumptions and judgments regarding income tax exposures.Interpretations of and guidance surrounding income tax law and regulations change over time and may result in changes to the Company’s subjective assumptions and judgments which can materially affect amounts recognized in the consolidate balance sheets and consolidated statements of income.The result of the reassessment of the Company’s tax positions did not have an impact on the consolidated financial statements. When accounting for uncertainty in income taxes for those entities electing to be treated as limited liability companies for income tax purposes,if taxing authorities were to disallow any tax positions taken by the Company, the additional income taxes, if any, would be imposed on the member rather than the Company. Accordingly, there would be no effect on the Company’s financial statements. Interest and penalties associated with tax positions are recorded in the period assessed as general and administrative expenses.No interest or penalties have been assessed as of December 31, 2009 and 2008.The Company’s income tax returns for tax years subject to examination by tax authorities include 2005 and 2006 through the current period for state and federal tax reporting purposes, respectively. D.Properties. The Company owns and leases various properties as part of its business operations.The locations, general use and general lease terms (where applicable) are generally described in Section A of Item 2.01 of this Form 8-K. E.Security Ownership of Certain Beneficial Owners and Management. Security Ownership of Management On July 27, 2010, upon completion of the Merger Transaction, the Company had 21,778,866 shares of its common stock issued and outstanding.The following table sets forth the beneficial ownership of the Company’s common stock as of the Effective Date of the Merger Transaction by each person who will serve as a director and/or an executive officer of the Company on a post Merger Transaction basis, and the number of shares beneficially owned by all of the Company’s directors and named executive officers as a group: 35 Name and Address of Beneficial Owner Position Amount and Nature of Beneficial Ownership (1) Percent of Common Stock Michael D. Herman 830 Tenderfoot Hill Rd. Suite 310 Colorado Springs, CO 80906 Chief Executive Officer, President and Director 13,344,720 (2) 60% R.V. Bailey 2050 S. Oneida St. Suite 208 Denver, CO 80224 Director 1,426,336 (3) 6.4% Kevan B. Hensman 2050 S. Oneida St. Suite 208 Denver, CO 80224 Director 128,120 (4) * Gerard Laheney 830 Tenderfoot Hill Rd. Suite 310 Colorado Springs, CO 80906 Director 200,000 (5) * Rick D. Kasch 830 Tenderfoot Hill Rd. Suite 310 Colorado Springs, CO 80906 Chief Financial Officer, Executive Vice President, and Treasurer 1,551,924 (6) 7.9% All current directors, executive officers and named executive officers as a group (5 persons) 75% Calculated in accordance with rule 13d-3 under the Securities Exchange Act of 1934. Consists of 277,400 shares of the Company’s common stock owned by an affiliate of Mr. Herman (Hermanco, LLC) prior to the completion of the Merger Transaction, 6,533,660 shares acquired by Mr. Herman at the closing of the Merger Transaction, and 6,533,660 shares held by Mr. Herman’s spouse and that were acquired at the closing of the Merger Transaction. Consists of 1,241,776 shares of stock held of record in the name of R. V. Bailey, and 16,320 shares of record in the name of Mieko Nakamura Bailey, his spouse.Additionally, the number includes 32,000 shares of common stock the Company issued to the Aspen Exploration Profit Sharing Plan for the benefit of R. V. Bailey as a corporation contribution to Mr. Bailey’s 401(k) account.The number of shares beneficially owned also includes stock options to purchase 36,420 shares of common stock at $2.14 per share and options to purchase 100,000 shares of common stock at $0.4125 per share that vested upon the closing of the Merger Transaction.However, the number of shares does not include stock options to purchase 66,667 shares that have not yet vested and will not vest until on or after September 30, 2010, to the extent earned. 36 Consists of: (i) options to acquire 10,000 shares of the Company’s common stock at $3.70 per share that are exercisable through September 11, 2011; (ii) options to acquire 18,120 shares of the Company’s common stock that are exercisable at $2.14 per share; (iii) options to acquire 75,000 shares of the Company’s common stock at $0.415 per share that vested upon the closing of the Merger Transaction; and (iv) options to acquire 25,000 options that were granted after the closing of the Merger Transaction and are exercisable for a five year term.Does not include options to acquire 33,334 shares, which will not vest until on or after September 30, 2010, to the extent earned. Consists of options to acquire 200,000 shares of the Company’s common stock that were granted after the closing of the Merger Transaction and are exercisable for a five-year term. Consists of 1,451,924 shares acquired upon the closing of the Merger Transaction.Also includes options to acquire 100,000 shares of common stock granted to Mr. Kasch following the completion of the Merger Transaction, exercisable for a five-year term at the closing price of the Company’s common stock on the second business day following the filing of this Form 8-K.On the Effective Date of the Merger Transaction, the Board of Directors granted Mr. Kasch options to acquire 300,000 shares.Of those options, 100,000 vested on grant, 100,000 will vest on the first anniversary of the date of grant; the remaining 100,000 will vest on the second anniversary.The unvested portion of this stock option is not included in Mr. Kasch’s beneficial ownership reported in the beneficial ownership table. Security Ownership of Certain Beneficial Owners On a post Merger Transaction basis the Company is not aware of any persons that beneficially own more than 5% of its outstanding common stock who does not serve as an executive officer or director of the Company, except for Mr. Herman’s spouse whose shares are included in Mr. Herman’s beneficial ownership reported in the table above. Change in Control Arrangements With the completion of the Merger Transaction there are currently no arrangements that would result in a change in control of the Company except to the extent that Mr. Herman has personally guaranteed substantially all of Dillco’s indebtedness (which indebtedness the Company has also guaranteed).In addition, Mr. Herman has significant personal indebtedness with Great Western Bank, the principal lender to Dillco.Mr. Herman has granted Great Western Bank a blanket lien on his personal assets.Therefore, should Mr. Herman default on his personal indebtedness to the Great Western Bank, the bank may institute a collection action which could result in the transfer of Mr. Herman’s interest in Enservco to Great Western Bank – which transfer would result in a change of control. 37 F.Directors and Executive Officers Officers and Directors As of the Effective Date of the Merger Transaction, the names, titles, and ages of the members of the Company’s Board of Directors and its executive officers are as set forth in the below table. There are no family relationships among any of the directors or executive officers. In the Agreement, the Company agreed to appoint two persons designated to the Board of Directors – being Messrs. Herman and Laheney.Further, upon the closing of the Merger Transaction Messrs. Herman and Kasch were appointed as executive officers of the Company.Except for the Agreement, there was no agreement or understanding between the Company and any director or executive officer pursuant to which he was selected as an officer or director. Name Age Position Michael D. Herman 53 Chief Executive Officer, President & Chairman of the Board of Directors, Director(1,2) Rick D. Kasch 60 Chief Financial Officer, Executive Vice President, and Treasurer R.V. Bailey 77 Class III Director (3) Kevan B. Hensman 53 Class II Director (1,2) Gerard Laheney 72 Director (1,2) The Company’s Certificate of Incorporation provides that its directors are to be divided into three separate classes that are to be as equal in number as is practical.Upon a person being appointed to the Board of Directors they are not to be assigned to a specific class until the next meeting of stockholders at which directors are elected. The Company is planning to hold a meeting of its stockholders in November or December 2010.At that meeting, its newly appointed directors and Class II director will be subject to appointment to a Class and re-election. The Company’s Class III director will be subject to re-election at any meeting held during the Company’s 2011 fiscal year. Michael D. Herman.Mr.Herman was appointed as the Company’s Chief Executive Officer, President and as Chairman of the Board of Directors on the Effective Date of the Merger Transaction.Mr. Herman has served as the Chairman and control person of Dillco since December 2007 and Heat Waves since March 2006.Since 2005, Mr. Herman has served as the Chairman of Pyramid Oil Company (NYSE Amex: PDO), a California corporation involved in acquiring and developing oil andnatural gas wells.Mr.Herman was the Chairman and owner of Key Food Ingredients LLC (“Key Food”) from January1, 2005 until October, 2007. Key Food supplies dehydrated vegetables from its factory in Qingdao, China to customers worldwide. Mr.Herman was Chairman and owner of Telematrix, Inc. from October1992 until December1998, when that company was sold to a major hospitality company, and he repurchased a majority ownership interest in December2004 and held that majority ownership interest until April2006. Telematrix, Inc. designs and distributes communications products and telephones to hospitality and business customers globally. From November2003 until February2005, Mr.Herman was Chairman and majority shareholder of Ft. Lauderdale based Sunair Electronics but chose not to stand for re-election as a director in February2006. Sunair Electronics is engaged in the design, manufacture and sale of high frequency communications equipment for long-range voice and data applications. 38 Rick D. Kasch.Mr. Kasch was appointed as the Company’s Executive Vice President, Chief Financial Officer and Secretary on the Effective Date of the Merger Transaction.Mr. Kasch served as the principal financial officer of ELLC since its inception in May 2007.Mr. Kasch also served as the principal financial officer, Secretary and Treasurer of Dillco since December 2007.Further, he has served as a manager and the principal financial officer for Heat Waves since March 2006.Since 2004, Mr. Kasch has also served as the Chief Financial Officer of Key Food Ingredients LLC, a company that distributes dehydrated vegetables.Additionally, Mr. Kasch has served as the Chief Financial Officer for various other companies, including software development companies and internet based companies.Mr. Kasch does not serve as a director of any public companies.Mr. Kasch received a BBA - Accounting degree from the University of South Dakota.Mr. Kasch is a CPA but does not hold an active license. R. V. Bailey. Mr. Bailey has served as an officer and director of the Company since its inception, and most recently served as the Company’s Chief Executive Officer from January 2008 through the Effective Date of the Merger Transaction.Mr. Bailey obtained a Bachelor of Science degree in Geology from the University of Wyoming in 1956. He has approximately 45 years experience in exploration and development of mineral deposits, primarily gold, uranium, coal, and oil and natural gas. His experience includes basic conception and execution of mineral exploration projects. Mr. Bailey is a member of several professional societies, including the Society for Mining and Exploration, the Society of Economic Geologists and the American Association of Petroleum Geologists, and has written a number of papers concerning mineral deposits in the United States. He is the co-author of a 542-page text, published in 1977, concerning applied exploration for mineral deposits. Mr. Bailey was a founder of Aspen Exploration Corporation (herein “Enservco”) and has been an officer and director since its inception.Mr. Bailey is not a director of any other public companies. Kevan B. Hensman.Mr. Hensman became a director of Aspen on September 11, 2006, and served as its Chief Financial Officer from January 2008 until the Effective Date of the Merger Transaction.Since April 2002, except for a one-year position as manager of Paramount Citrus Association, Mr. Hensman has served as an analyst for Truxtun Radiology Medical Group, LP with the duties of providing financial analysis; performing annual projects; and assisting the practice administrator in performing various duties and assignments.Additionally, Mr. Hensman has extensive experience in the oil and natural gas industry.From November 1997 to May 1999 Mr. Hensman served as the planner/natural gas analyst for Texaco Exploration and Production Company.Mr. Hensman served as the supervisor of fuel supply and acquisition analyst from February 1991 to October 1997 for Santa Fe Energy/Monterey Resources.In 1999, Mr. Hensman received a Bachelor of Science degree in finance from California State University Bakersfield (CSUB).Mr. Hensman is not a director of any other public company. Gerard P. Laheney.Mr. Laheney was appointed to the Company’s Board of Directors on July 27, 2010. Mr. Laheney has approximately twenty-seven years of experience in the financial industry as he has long served as a financial adviser and asset manager.Since 1993, Mr. Laheney has served as the President of Aegis Investment Management Company, an investment advisory firm specializing in global investment portfolio management. Mr. Laheney previously served in other positions in the financial industry, including serving as a Vice President of Dean Witter Reynolds from April 1990 to December 1993.Mr. Laheney currently serves on the Board of Directors of Reading International, Inc. (NASDAQ RDI).Further, Mr. Laheney previously served on the Board of Directors of Sunair Electronics. 39 Board of Directors – Composition. The Company’s Board of Directors seeks to ensure that it is composed of members whose particular experience, qualifications, attributes, and skills, when taken together, will allow the Board of Directors to satisfy its oversight obligations effectively. To date, the Company has not had a separate nominating committee as given the Company’s small size, infrequent stockholder meetings, and limited personnel the Board of Directors has not believed that such a committee was necessary.However, as the Company grows its new operations by and through Dillco and considers seeking a listing on a stock exchange, it may consider establishing a separate nominating committee.As such, currently the Board of Directors as a whole is in charge of identifying and appointing appropriate persons to add to the Board of Directors when necessary.In identifying Board candidates it is the Board’s goal to identify persons who it believes have appropriate expertise and experience to contribute to the oversight of a company of the Company’s nature while also reviewing other appropriate factors. The Company believes that each of the persons that now comprise its Board of Directors have the experience, qualifications, attributes and skills when taken as a whole will enable the Board of Directors to satisfy its oversight responsibilities effectively.With regard to the current members of the Board of Directors the following factors were among those considered that led to the Board’s conclusion that each would make valuable contributions to the Board: § Michael Herman:Mr. Herman has been actively involved with Dillco and Heat Waves and their business operations and strategy, for several years and has a significant amount of knowledge regarding their current and contemplated business operations.Further, he has been active in the oil and natural gas producing and servicing business since the mid-1980’s and has a broad range of experience in business outside of the oil andnatural gas industry that the Board believes is valuable in forming the Company’s business strategy and identifying new business opportunities. § R.V. Bailey:Mr. Bailey founded Aspen and has served as an officer and director since its formation.He is familiar with its prior operations, corporate history, and historical shareholder base.Additionally, Mr. Bailey has a significant amount of experience in the natural resource exploration and development arena, including his experience in the oil and natural gas sectors. § Kevan B. Hensman: Mr. Hensman has experience not only in the oil and natural gas industry but also with regard to financial analysis and accounting.The Board believes that given his varied background and experiences that are relevant to a company operating in the Company’s industry, Mr. Hensman will make a valuable member of the Board of Directors. § Gerard P. Laheney:Mr. Laheney has a significant amount of experience within the asset management industry and with the capital markets.The Board believes Mr. Laheney’s experience and knowledge with the capital markets are valuable to the Board of Directors as a whole. Significant Employees Although not an executive officer or director of the Company, Austin Peitz has been and is expected to be, a significant employee of the Company.Mr. Peitz has worked for Heat Waves since October 1999 and has been involved in nearly all aspects of operations since that time.Currently, Mr. Peitz is the Director of Operations for Heat Waves and is in charge of overseeing and coordinating field operations. 40 Legal Proceedings During the past ten years none of the persons serving as executive officers and/or directors of the Companyhas been the subject matter of any of the following legal proceedings that are required to be disclosed pursuant to Item 401(f) of Regulation S-K including: (a)any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; (b)any criminal convictions; (c) any order, judgment, or decree permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; (d)any finding by a court, the SEC or the CFTC to have violated a federal or state securities or commodities law, any law or regulation respecting financial institutions or insurance companies, or any law or regulation prohibiting mail or wire fraud; or (e) any sanction or order of any self-regulatory organization or registered entity or equivalent exchange, association or entity.Further, no such legal proceedings are believed to be contemplated by governmental authorities against any director or executive officer. G.Executive Compensation. Upon consummation of the Merger Transaction Mr. Herman was appointed as the Company’s Chief Executive Officer and President, and Mr. Kasch was appointed as the Company’s Chief Financial Officer and Executive Vice President.Both Mr. Herman and Mr. Kasch served in these same capacities for Dillco (and ELLC) immediately prior to the closing of the Merger Transaction.At the Effective Date of the Merger Transaction, the Company entered into employment agreements with Mr. Herman and Mr. Kasch. The DHW Summary Compensation Table provides information regarding the total compensation paid to Messrs. Herman and Kasch during ELLC’s last two fiscal years (being December 31, 2008 and 2009).The table below sets forth information regarding compensation awarded, paid to, or earned by the designated executive officers and employees of ELLC for the fiscal years indicated and includes all compensation paid by ELLC and all related entities. DHW SUMMARY COMPENSATION TABLE All Other Name and Fiscal Salary Bonus Compensation Total Principal Position Year Michael D. Herman - ELLC Principal Executive Officer $
